Citation Nr: 0010631	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-12 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for Perthes' disease of 
the left hip, to include on the basis of aggravation.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing prior to March 26, 1997, to 
include a minimum 40 percent rating.

3.  Entitlement to an increased rating for bilateral 
defective hearing, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).  That determination, in pertinent part, 
denied service connection for left hip Perthes' disease, and 
confirmed and continued a noncompensable evaluation for 
bilateral defective hearing.  In May 1997, the veteran 
testified before a hearing officer at the RO.  In a decision 
that month, the hearing officer increased the rating for 
bilateral defective hearing to 40 percent, effective March 
26, 1997.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 40 percent rating for his service-
connected bilateral defective hearing.  Further, there is no 
written withdrawal of the issue under 38 C.F.R. § 20.204.  
Therefore, the Board will consider the increased rating issue 
on appeal.  


The Board notes that the issue regarding an increased 
(compensable) evaluation for bilateral defective hearing 
prior to March 26, 1997 was previously phrased as entitlement 
to an effective date earlier than March 26, 1997 for a 40 
percent rating for bilateral defective hearing.  Upon review, 
however, the Board feels that the issue is more appropriately 
phrased as shown on the title page of this decision.  

In a May 1997 statement, the veteran withdrew his appeal with 
respect to the issue of an increased rating for tinnitus, 
which is now at the maximum of 10 percent provided by VA's 
Schedule for Rating Disabilities.  However, during his May 
1997 personal hearing, the veteran gave testimony on why he 
believed the 10 percent rating for tinnitus should have been 
granted from an earlier effective date than it was.  As this 
issue has not been adjudicated by the RO, it is referred 
there for appropriate action.  

Additionally, the Board notes that in a November 1999 Written 
Brief Presentation, the representative raised the issue 
entitlement to a total disability rating based on individual 
unemployability.  As this issue has not been adjudicated by 
the RO, it is referred there for appropriate action.  


FINDINGS OF FACT

1.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for Perthes' disease of the left hip, to 
include on the basis of aggravation, is plausible.  

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased rating appeal has been 
obtained.

3.  VA audiologic evaluations in August 1992 and December 
1992 revealed pure tone threshold averages of 63 decibels and 
56 decibels, respectively, in the right ear and 51 decibels 
and 46 decibels, respectively, in the left ear; speech 
discrimination was 88 percent in each ear. 

4.  VA audiologic evaluation in March 1997 revealed a 
puretone threshold average of 81 decibels in the right ear 
with speech discrimination ability of 32 percent, and 58 
decibels in the left ear with speech discrimination ability 
of 72 percent.


CONCLUSIONS OF LAW

1.  The claim for service connection for Perthes' disease of 
the left hip, to include on the basis of aggravation, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for an increased (compensable) evaluation 
for bilateral defective hearing loss prior to March 26, 1997 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (effective December 
18, 1997).  

3.  The criteria for an evaluation in excess of 40 percent 
for bilateral defective hearing loss, from March 26, 1997, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (effective December 
18, 1997); 38 C.F.R. § 4.85, Tables VI, VIA, and VII, 
Diagnostic Code 6100, and § 4.86 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Perthes' Disease of the Left Hip

Factual Background

The service medical records are silent for complaints, 
medical findings, or treatment with regard to the left hip.  
In completing the report of medical history, in association 
with his August 1950 pre-induction examination, the veteran 
denied ever having any bone, joint, or other deformity.  
Clinical evaluation of the veteran's bones and joints at that 
time was normal.  He had no gait abnormality.  Clinical 
evaluation of the lower extremities was normal on separation 
examination in June 1952.

The veteran underwent a VA examination in August 1970.  The 
report is silent for history, complaints or findings 
pertaining to the left hip.  

The veteran filed a claim for service connection for Perthes' 
disease in November 1992. 

VA outpatient treatment records dated in 1992 include an X-
ray report in July 1992 which was interpreted as showing 
severe degenerative changes in the left hip with 
foreshortening of the femoral neck, flattening of the femoral 
head and narrowing of the joint space which were felt to be 
consistent with Legg-Perthes' disease with secondary 
degenerative changes.  

On VA examination in December 1992, the veteran gave a 
history of having had Perthes' disease in his left hip since 
age five or six, but denied ever having any surgery.  It was 
reported that he had been getting some stiffness in the hip 
and a little shortening of the left leg gradually with time.  
X-rays of the left hip revealed a marked deformity of the 
head and neck of the left femur with marked narrowing of the 
joints space and eburnation of the acetabulum due to 
arthritic changes.  It was noted that the deformity could be 
congenital or long standing possibly due to old trauma.  The 
diagnosis was Perthes' disease left hip with shortening.  

In May 1997, the veteran testified that he had had a 
childhood bone disease, but that he was drafted anyway.  He 
stated that he had told military personnel about the problem 
but that they took a "wait-and-see" attitude toward it.  He 
stated that the physical labor, and other hardships attendant 
to military life, including marching, walking and carrying 
loads caused the disorder to become symptomatic at times, but 
that he did not go to sick bay for any complaints.  He 
recalled that after service he had a more noticeable limp but 
that it was not enough to go to a doctor.  He testified that 
he did not seek treatment until approximately 40 years after 
service, but did self-medicate with aspirin during those 
years.  See May 1997 hearing transcript.  

Received in May 1999 were VA outpatient treatment records 
dated between 1993 and 1998.  The records reflect treatment 
for multiple complaints and disorders, including the left hip 
disability at issue.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Additionally, the veteran can be granted service connection 
for certain diseases, including arthritis, if the disability 
becomes manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. §§ 1111, 1137.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
(formerly known as the United States Court of Veterans 
Appeal) has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet.App. 292, 297 
(1991).

Before reaching the merits of any claim, however, a threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim that is plausible or 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for direct, nonpresumptive service 
connection to be well-grounded: (1) There must be competent 
evidence of the current disability, usually shown by a 
medical diagnosis, see Brammer v. Derwinski, 3 Vet.App. 223, 
225 (1992) and Rabideau v. Derwinski, 2 Vet.App 141, 144 
(1992); (2) there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, shown by lay 
or medical evidence, see Layno v. Brown, 6 Vet.App. 465, 469 
(1994) and Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991); 
and (3) there must be competent evidence of a nexus between 
the in-service injury or disease and the current disability, 
shown by medical evidence, see Lathan v. Brown, 7 Vet.App. 
359, 365 (1995) and Grottveit.  In determining whether a 
claim is well-grounded, the Board is required to presume the 
truthfulness of evidence.  See Robinette v. Brown, 8 Vet.App. 
69, 77-8 (1995); and King v. Brown, 5 Vet.App. 19, 21 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  It must be 
noted however that these provisions deal with the question of 
whether a particular disease or injury occurred in service, 
that is, what happened then, and not the question of 
existence of current disability or nexus to service, as to 
both of which competent medical evidence is generally 
required.  See Brammer, Rabideau, Lathan, and Grottveit, all 
supra.  These provisions do not establish service connection 
for a combat veteran, but relax the evidentiary requirements 
for determining what happened in service. The veteran must 
then establish that his claim is well-grounded by medical 
evidence showing a nexus between a current disability and 
service.  See Caluza v. Brown, 7 Vet.App. 498, 507 (1995).

In this case, there is no evidence of a left hip condition 
being incurred in or aggravated by service.  As noted above, 
no complaints or findings associated with the disease were 
made in service, and post-service treatment records do not 
refer to any disability of the left hip until 1992, 
approximately 40 years after discharge from service.  While 
the evidence clearly establishes the existence of a current 
left hip disability, the record contains no competent 
evidence that the condition was incurred in or aggravated by 
service.  Likewise, there is no evidence of arthritis of the 
left hip within the one year presumptive period following 
discharge from service in 1952.  Because the medical evidence 
does not show that the claimed condition was related to or 
aggravated by service, the claim is not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 
Vet.App. 141, 143-44 (1992).

The Board rejects the veteran's assertions linking any 
disability to service, either directly or based on 
aggravation, as probative of a well-grounded claim.  Such 
opinions involve medical causation or medical diagnosis as to 
the effect that the claims are "plausible" or "possible" 
as required by Grottveit.  As the United States Court of 
Appeals for Veterans Claims (Court) (formerly known as the 
United States Court of Veterans Appeal) held in Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992), lay persons are not 
competent to offer medical opinions, so the assertions of lay 
persons concerning medical causation cannot constitute 
evidence of a well-grounded claim.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, VA cannot undertake to assist him in developing 
his case.  See Morton v. West, 12 Vet.App. 477 (1999).  
Accordingly, a remand for further development is not 
warranted.  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

Although the Board has considered and denied the appeal as to 
this claim on a ground different from that of the RO, that 
is, whether the veteran's claim was well-grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has not been prejudiced by this action.  In assuming that the 
claim was well-grounded, the RO actually accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-394 
(1993).  To remand this case to the RO for consideration of 
the issue of whether this claim is well-grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the veteran.  Id.

II.  Increased Evaluation for Bilateral Defective Hearing 

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

In an August 1970 rating decision, the RO granted service 
connection for bilateral defective hearing, evaluated as 
noncompensably disabling from October 13, 1969.  

This appeal stems from the RO adjudication of a reopened 
increased rating claim received in November 1992.  In 
November 1992, the veteran submitted VA Form 21-4138, 
Statement in Support of Claim, wherein he indicated that he 
was getting fitted for a right ear hearing aid, and requested 
that his bilateral ear disability be reevaluated.  Attached 
to the statement was a report of a VA audiological 
evaluation, dated in August 1992, which noted the following 
pertinent pure tone threshold levels in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
45
45
75
85
LEFT
20
35
70
80

Speech recognition was 88 percent in each ear.  

On VA audiometric examination in December 1992, pure tone 
threshold levels, in decibels, at relevant frequencies were:



HERTZ



1000
2000
3000
4000
RIGHT
35
50
65
75
LEFT
15
35
60
75

Speech recognition was 88 percent in each ear.  The diagnosis 
was bilateral high frequency sensorineural hearing loss.  

The veteran was afforded another VA hearing examination on 
March 26, 1997.  At that time, he reported that his hearing 
was gradually getting worse.  Audiological evaluation 
revealed the following pertinent pure tone threshold levels 
in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
60
70
90
105
LEFT
30
50
70
80

Speech recognition was 32 percent in the right ear and 72 
percent in the left ear. 

In May 1997, the veteran testified concerning his defective 
hearing.  He presented a document from a VA medical facility 
showing that he had been issued hearing aids.  See May 1997 
hearing transcript.  

In a May 1997 hearing officer's decision, the rating for the 
service-connected bilateral defective hearing was increased 
to 40 percent from March 26, 1997.  

Analysis

Initially, the Board finds that the veteran's increased 
rating claim is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that no further assistance to the veteran is required to 
comply with the statutory duty to assist.  38 U.S.C.A. 
§ 5107.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

A.  Increased (compensable) Rating Prior to March 26, 1997

The schedular criteria for rating hearing impairment in 
effect during the appeal period prior to March 26, 1997 were 
made effective December 18, 1987, and provided that 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests for 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
seconds.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. 
§ 4.85, Tables VI, VII, Diagnostic Codes 6100 to 6110.

The Court has noted that assignment of disability ratings for 
hearing impairment are derived by the mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The law provides that the effective date for an increase in 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, providing the claim was received within one year 
from such date.  Otherwise, the effective date for an 
increased rating will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. §  
5110(a),(b)(2); 38 C.F.R. §  3.400(o).

In November 1992, the veteran submitted a Statement in 
Support of Claim (VA Form 21-4138) which was accepted as a 
claim for an increased rating.  38 C.F.R. § 3.155(a).  

As the veteran's claim for an increased rating was received 
on November 4, 1992, the Board can look at the evidence one 
year prior to that date to determine if there had been an 
increase in disability.  

In this case, the evidence dated between November 4, 1991 and 
March 26, 1997, consists of VA audiological evaluations 
conducted in August 1992 and December 1992.  On the 
audiometric examination in August 1992, the veteran's right 
ear pure tone threshold average in the relevant frequencies 
was 63 decibels; his speech recognition was 88 percent (Level 
III).  The veteran's average left ear pure tone threshold in 
the relevant frequencies was 51 decibels; his speech 
recognition was 88 percent (Level II).  On the audiometric 
examination in December 1992, his right ear pure tone 
threshold average in the relevant frequencies was 56 
decibels; his speech recognition was 88 percent (Level II).  
His average left ear pure tone threshold in the relevant 
frequencies was 46 decibels; his speech recognition was 88 
percent (Level II).  Accordingly, neither examination 
reflects that the schedular criteria for a compensable rating 
were met.  Moreover, since there are specific requirements in 
terms of pure tone threshold averages and speech reception 
test results for each percentage rating, the assignment of a 
compensable rating utilizing the provisions of 38 C.F.R. 
§ 4.7 is not appropriate.  The veteran's test results clearly 
fall within the parameters for a noncompensable rating.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Tables VI, VII, 
Diagnostic Code 6100.  (effective December 18, 1987).  

B. Increased Evaluation for Bilateral Defective Hearing, from 
March 26, 1997

The veteran's seeks an evaluation in excess of 40 percent for 
service-connected bilateral defective hearing, on or after 
March 26, 1997.  

The Board notes that by regulatory amendment effective June 
10, 1999, changes were made to the schedular criteria for 
evaluating diseases of the ear and other sense organs, as set 
forth in 64 Fed.Reg. 25202-252101 (1999) (codified at 38 
C.F.R. §§ 4.85, 4.86, 4.87).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply, absent Congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see also 
Marcoux v. Brown, 9 Vet. App. 289 (1996).

In this regard, the amended provisions of § 4.86, which 
govern exceptional patterns of hearing impairment, provide 
that (a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately; and (b) When 
the pure tone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Tables VI and VII are unchanged.  See 
64 Fed.Reg. 25209.

Based on review of the most recent VA audiological evaluation 
in March 1997, the veteran's disability picture appears to 
fall within the purview of exceptional patterns of hearing 
impairment, and thus warrants consideration under the amended 
criteria of 38 C.F.R. § 4.86.  See 64 Fed.Reg 25209.  The 
Board notes the RO has not had an opportunity to initially 
adjudicate the veteran's entitlement to an increased rating 
for right ear hearing loss under the recently finalized 
regulatory changes.  However, as the assignment of disability 
ratings for hearing impairment are derived by the mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered, the veteran is not adversely impacted by the 
Board's consideration in the first instance.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet.App. 540 
(1991).  

The March 1997 VA audiometric examination puretone threshold 
average, in the pertinent frequencies, was 81 decibels for 
the right ear and 58 decibels for the left ear.  According to 
Table VIA, the numeric designation of hearing impairment 
based only on the puretone threshold average translates to 
level VII for the right ear, and level IV for the left ear.  
According to Table VI, the same puretone threshold averages, 
considered in conjunction with speech discrimination ability 
of 32 percent in the right ear and 72 percent in the left 
ear, translate to level XI in the right ear and level V in 
the left ear.  

It is clear that Table VI results in the higher numeric 
designation for each ear, and is thus utilized for 
evaluation.  No substantive changes to the ratings assigned 
under Diagnostic Codes 6100 to 6110 resulted from the 
regulatory amendment effective June 10, 1999.  Table VII 
specifies that the percentage evaluation for level V in the 
better (left) ear, with level XI in the poorer (right) ear, 
is 40 percent.  As such, the preponderance of the evidence is 
against an evaluation in excess of 40 percent for the 
service-connected bilateral hearing loss, from March 26, 
1997.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, 
Diagnostic Codes 6100 - 6110 (effective December 18, 1987); 
38 C.F.R. § 4.85, Tables VI, VIA and VII, § 4.86, Diagnostic 
Code 6100.

C.  Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

Entitlement to service connection for Perthes' disease of the 
left hip, to include on the basis of aggravation, is denied.  

Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing prior to March 26, 1997, to 
include a minimum 40 percent rating, is denied.

Entitlement to an evaluation in excess of 40 percent for 
bilateral defective hearing, from March 26, 1997, is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals


 


- 15 -


